UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54257 POWDER RIVER COAL CORP. (Name of small business issuer in its charter) Florida 27-3079741 (State of incorporation) (I.R.S. Employer Identification No.) 123 W. 1st Street, Suite 675 Casper, WY 82601 (Address of principal executive offices) (307) 459-0571 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of August 9, 2013, there were 125,000,000 shares of the registrant’s $0.0000001 par value common stock issued and outstanding. POWDER RIVER COAL CORPORATION* TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 14 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 15 ITEM 1A. RISK FACTORS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. MINE SAFETY DISCLOSURES 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 16 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Powder River Coal Corp. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. * Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we,"”POWD,” "our," "us," the "Company," refers to Powder River Coal Corp. 2 Part I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS POWDER RIVER COAL CORP. (f/k/a Titan Holding Group, Inc.,) (An Exploration State Company) INDEX TO FINANCIAL STATEMENTS Page Condensed Balance Sheets at June 30, 2013 (Unaudited) and December 31, 2012 (Audited) 4 Condensed Statements of Operations for the Six and Three Months Ended June 30, 2013, and 2012, (Unaudited) and the period July 5, 2011 (date of exploration stage) through June 30, 2013 (Unaudited) 5 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 (unaudited) and the period July 5, 2011 (date of exploration stage) through June 30, 2013 (Unaudited) 6 Notes to the Condensed Financial Statements 7 3 Powder River Coal Corp. (f/k/a Titan Holding Group, Inc.,) (AN EXPLORATION STATE COMPANY) CONDENSED BALANCE SHEETS June 30, 2013 December 31, 2012 ASSETS (unaudited) (audited) CURRENT ASSETS: Cash $ - $ 27,232 Prepaid Expenses 8,678 49,020 Total Current Assets 8,678 76,252 MINERAL PROPERTIES: Mineral properties 60,000 60,000 Total Assets $ 68,678 $ 136,252 LIABILITIES AND EQUITY (DEFICIENCY) CURRENT LIABILITIES: Accounts payable and accruals $ 29,727 $ 15,362 Royalties payable 60,000 60,000 Advances from related party 7,203 7,203 Current portion of long-term liabilities 20,000 20,000 Total Current Liabilities 116,930 102,565 Total Liabilities 116,930 102,565 COMMITMENTS AND CONTINGENCIES (see note 7) - - STOCKHOLDERS' EQUITY (DEFICIT): Preferred stock at $.0000001 par value. Authorized 250,000,000 shares, one share issued and outstanding - - Common stock, $.0000001 par value. Authorized 300,000,000 shares, 125,000,000 and 124,575,000 shares issued and outstanding, respectively 12 12 Additional paid-in capital 623,663 527,413 Accumulated deficit during exploration state (671,927) (493,738) Total Stockholders' Equity (Deficit) (48,252) 33,687 Total Liabilities and Equity $ 68,678 $ 136,252 See accompanying notes to the condensed unaudited financial statements *On November 21, 2011, The Company enacted a 14 to 1 forward stock split 4 Powder River Coal Corp. (f/k/a Titan Holding Group, Inc.,) (AN EXPLORATION STATE COMPANY) CONDENSED STATEMENTS OF OPERATIONS July 5, 2011 (date of exploration state) through June 30, 2013 Three Months Ended June 30, Six Months Ended June 30, 2013 2012 2013 2012 Revenues earned during the exploration stage $ - $ - $ - $ - $ - Operating expenses Professional fees 15,764 53,495 67,948 95,844 265,160 Rents 1,350 1,350 2,700 3,203 15,353 Selling, general & administrative 33,413 15,070 77,519 45,669 269,592 Royalty Expense 15,000 15,000 30,000 30,000 121,800 Total operating expenses 65,527 84,915 178,167 174,716 671,905 LOSS FROM OPERATIONS (65,527) (84,915) (178,167) (174,716) (671,905) OTHER EXPENSE: Interest expense (27) - (135) - (135) Foreign currency transaction gain (loss) 113 - 113 - 113 Net loss $ (65,441) $ (84,915) $ (178,189) $ (174,716) $ (671,927) Net loss per common share - basic and diluted $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted common shares outstanding - basic and diluted 124,781,978 122,839,112 124,691,492 122,839,112 See accompanying notes to the condensed unaudited financial statements *On November 21, 2011, The Company enacted a 14 to 1 forward stock split 5 Powder River Coal Corp. (f/k/a Titan Holding Group, Inc.,) (AN EXPLORATION STATE COMPANY) CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) July 5, 2011 (date of exploration state) Six Months Ended June 30, Through June 30, 2013 2012 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (178,189) $ (174,716) $ (671,927) Adjustment to reconcile net loss to net cash used in operating activities Stock issued for services 16,250 20,000 85,000 Changes in operating assets and liabilities: Receivable other - (10,000) - Prepaid expenses 30,342 25,273 (18,678) Accounts payable and accruals 14,365 19,381 43,402 Royalties payable - - 60,000 Net cash used in operating activities (117,232) (120,062) (502,203) CASH FLOWS FROM FINANCING ACTIVITIES: Advances from related party - - 7,203 Proceeds from sale of common stock 90,000 160,000 495,000 Net cash provided by financing activities 90,000 160,000 502,203 NET CHANGE IN CASH (27,232) 39,938 - Cash at beginning of period 27,232 11,096 - Cash at end of period $ - $ 51,034 $ - SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Interest $ 135 $ - $ 135 Income taxes paid $ - $ - $ - NON CASH FINANCING AND INVESTING ACTIVITIES: Net liabilities assumed in reverse merger $ - $ - $ 13,675 Mineral rights acquired in exchange for common stock $ - $ - $ 60,000 Common shares issued for acquisition of mineral properties $ - $ 10,000 $ 40,000 See accompanying notes to the condensed unaudited financial statements 6 Powder River Coal Corp. (f/k/a Titan Holding Group, Inc.,) (A Development State Entity) NOTES TO CONDENSED UNAUDITED FINANCIAL STATEMENTS NOTE 1. GENERAL ORGANIZATION AND BUSINESS Powder River Coal Corp. (f/k/a Titan Holdings Group, Inc. the“Company”), is a Florida corporation and was incorporated on October 9, 2009.The Companyformerly provided marketing of KC 9000®primarily to independent producers,refiners ofpetroleum products and other market participants located in the Midwest of theUnited States of America (the “U.S.”).The Company is currently an exploration state company under the provisions of Accounting Standards Codification (ASC) No. 915, Development Stage Entities . Since inception, the Company has produced no revenues and will continue to report as an exploration state company until significant revenues are produced. TheCompany’s principal activity is theacquisition, exploration and development of mineralpropertiesin the United States of America. The Company’s successwill depend in large part on its ability to obtain and develop mineral property interests within the United States. There can be no assurance that mineral properties obtained by the Company will contain reserves orthat propertieswith reserves will be profitable to extract. The Company will be subject to local and national laws and regulations which could impact the Company’s ability to execute its business plan. On June 17, 2011, Andrew D. Grant acquired control of Titan Holding Group Inc. via our issuance to him of one share of our Class A Convertible Preferred Stock (the “Preferred Stock”). Mr. Grant was issued the Preferred Stock in connection with and as consideration for his agreement to accept an appointment as an officer and director for the Company. The certificate of designations for the Preferred Stock provides that as a class it possesses a number of votes equal to seventy-five percent (75%) of all votes of capital stock of the Company that could be asserted in any matter put to a vote of the shareholders of the Company. On June 17, 2011, we appointed Andrew D. Grant as a member of the board of directors and as president, secretary and treasurer for the Company. Mr. Grant was named Chief Executive Officer of the Company on October 11, 2011. Mr. Grant loaned the Company $7,203 in 2011; the amount has not been repaid by the Company. Upon acquisition of certain coal mine properties on July 27, 2011 the Company decided to engage in the business of acquiring, exploring and developing mineral properties. On September 21, 2011, in a private equity transaction, Mr. Grant acquired the 6,000,000 (60%) shares of the company from Lanham and Lanham, LLC. The purchase price was $50,000.00 or $0.008 per share. Mr. Grant utilized his own funds for the purchase. On November 21, 2011, the Company effectuated a fourteen-for-one (14-for-1) forward stock split. On October 20, 2011, Titan Holding Group, Inc., filed a Certificate of Amendment of Certificate of Incorporation with the Florida Division of Corporations, and changed its name to Powder River Coal Corp. (“Powder River Coal Corp.” of “the Company”) upon the acquisition of certain coal properties. The change of name better reflected the change in the nature of the business. On October 23, 2011, Powder River Coal Corp., (f/k/a Titan Holding Group, Inc.,) terminated its contract with Freedom Energy Holdings, the company’s only customer. At this date all liabilities and debts of Powder River Coal Corp., which relate to or arise out of the operations of the contract and the indemnification by Freedom Energy Holdings of all losses, liabilities, claims, damages, costs and expenses that may be suffered by Powder River Coal Corp. at any time which arise out of the operations of the contract. On November 21, 2011, the Company affected a forward stock split of all issued and outstanding common stock on a fourteen (14) shares for one (1) share basis. The Company’s stock was increased from 8,710,000 shares of common stock issued and outstanding to approximately 121,940,000 million shares following the split. 7 The Company is headquartered in Casper, Wyoming. NOTE 2. GOING CONCERN The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenue sufficient to cover its operating cost and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management’s plan to obtain such resources for the Company include, obtaining capital from management and significant stockholders sufficient to meet its minimal operating expenses. However, management cannot provide any assurance that the Company will be successful in accomplishing any of its plans. There is no assurance that the Company will be able to obtain sufficient additional funds when needed or that such funds, if available, will be obtainable on terms satisfactory to the Company. In addition, profitability will ultimately depend upon the level of revenues received from business operations. However, there is no assurance that the Company will attain profitability. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The Company prepares its financial statements in accordance with accounting principles generally accepted in the United States of America. The accompanying interim unauditedfinancial statements have been prepared in accordance with generally accepted accounting principles for interim financial information in accordance with Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the Company’s opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the six month period ended June 30, 2013 are not necessarily indicative of the results for the full fiscal year ending December 31, 2013. While management of the Company believes that the disclosures presented herein and adequate and not misleading, these interim financial statements should be read in conjunction with the audited combined financial statements and the footnotes thereto for the periods ended December 31, 2012 filed in its annual report on Form 10-K. The Company is currently in the exploration state. All activities of the Company to date relate to its organization, initial funding and share issuances. The accompanying financial statements have been prepared in accordance with generally accepted accounting principles related to exploration stage companies. An exploration-state company is one in which planned principal operations have not commenced or if its operations have commenced, there has been no significant revenues there from. USE OF ESTIMATES The Company prepares its financial statements in conformity with accounting principles generally accepted in the United States of America ("GAAP"), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. CASH AND CASH EQUIVALENTS The Company accounts for cash and cash equivalents under FASB ASC 305 “ Cash and Cash Equivalents ” and considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. Cash and cash equivalents totaled $0 and $27,232 at June 30, 2013 and December 31, 2012, respectively. 8 DEFERRED INCOME TAXES AND VALUATION ALLOWANCE The Company accounts for income taxes under FASB ASC 740 “Income Taxes.” Under the asset and liability method of FASB ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under FASB ASC 740, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period the enactment occurs. A valuation allowance is provided for certain deferred tax assets if it is more likely than not that the Company will not realize tax assets through future operations. SHARE-BASED EXPENSES FASB ASC 718 “Compensation – Stock Compensation” prescribes accounting and reporting standards for all stock-based payments award to employees, including employee stock options, restricted stock, employee stock purchase plans and stock appreciation rights, may be classified as either equity or liabilities. The Company determines if a present obligation to settle the share-based payment transaction in cash or other assets exists. A present obligation to settle in cash or other assets exists if: (a) the option to settle by issuing equity instruments lacks commercial substance or (b) the present obligation is implied because of an entity’s past practices or stated policies. If a present obligation exists, the transaction should be recognized as a liability; otherwise, the transaction should be recognized as equity. The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of FASB ASC 505-50 “Equity – Based Payments to Non-Employees.” Measurement of share-based payment transactions with non-employees is based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. The fair value of the share-based payment transaction is determined at the earlier of performance commitment date or performance completion date. Share-based expense for the six months ended June 30, 2013 and 2012 was $16,250 and $20,000, respectively. Recently Issued Accounting Pronouncements Except for rules and interpretive releases of the SEC under authority of federal securities laws and a limited number of grandfathered standards, the FASB Accounting Standards Codification™ (“ASC”) is the sole source of authoritative GAAP literature recognized by the FASB and applicable to the Company. We have reviewed the FASB issued Accounting Standards Update (“ASU”) accounting pronouncements and interpretations thereof that have effectiveness dates during the periods reported and in future periods. The Company has carefully considered the new pronouncements that alter previous generally accepted accounting principles and does not believe that any new or modified principles will have a material impact on the corporation’s reported financial position or operations in the near term. The applicability of any standard is subject to the formal review of our financial management and certain standards are under consideration. NOTE 4. PREPAID EXPENSE Prepaid expense totaled $8,678 and $49,020 at June 30, 2013 and December 31, 2012. At June 30, 2013 prepaid expense consisted of various prepaid subscription contracts. At December 31, 2012 prepaid expense consisted of various prepaid subscription contracts and prepaid royalty expense. NOTE 5. MINERAL PROPERTIES On July 27, 2011, Titan Holding Group, Inc. (“Titan” or the “Company”) entered into a Property Purchase Agreement (the “Agreement”) with Powder River Coal Investments, Inc. (“PRCI”) a corporation maintaining its principal place of business at Wisniowy Business Park, Budynek E-ul, Ilzecka 26, Warsaw, 02-135, Poland. Pursuant to the Agreement, Titan agreed to purchase from PRCI, certain leasehold interests relating to three (3) sections/parcels of property that include coal deposits and are located in Campbell County, Wyoming. 9 In exchange for acquisition of the leasehold interests, Titan agreed to tender consideration to PRCI consisting of 3,360,000 shares of Titan common stock deliverable over a period of twenty-seven (27) months with a value of $60,000. As of June 30, 2013, 1,120,000 shares have been issued and another 560,000 were to be issued in April 2012 as well as another additional 560,000 were to be issued in October 2012. As of June 30, 2013, 1,680,000 of the total 3,360,000 are remaining to be issued. The remaining shares are due as followed: (i) within 15 months of closing, 560,000 with a value of $10,000 to be issued, (ii) within 21 months of closing, 560,000 with a value of $10,000, and (iii) within 27 months of closing, 560,000 shares with a value of $10,000 to be issued. Additionally, PRCI will retain a 10% Net Smelter Returns Royalty (“NSR”) on the gross mineral production. Regarding coal, the royalty will be 10% of value received when delivered to rail head or truck loading facility. PRCI also will be paid an annual advance royalty of twenty thousand dollars ($20,000) per section ($60,000 total) as annual payment to keep leases in full force and effect. This payment is subject to an annual increase based on inflation. Finally, Titan will provide a payment to PRCI equal to the State of Wyoming annual $2/acre lease payment (due annually on February 1st) at least 60 days before the amount is due. If PRCI makes the payment on behalf of Titan, double the amount is due back to PRCI within 30 days of notice or the lease is null and void. Notice must be served to Titan by PRCI. NOTE 6. ROYALTIES PAYABLE The Company is to pay an annual advance royalty of sixty thousand ($60,000) to keep the mineral property lease in effect.The royalty payment is subject to an annual increase based on inflation and is due on the anniversary of the signing of the contract.Royalty payable totals $60,000 as of June 30, 2013 and December 31, 2012. NOTE 7. RELATED PARTY TRANSACTIONS Related party transactions totaled $7,203 at June 30, 2013 and December 31, 2012 and consisted of advances from the Company’s sole officer. NOTE 8. SHAREHOLDERS' EQUITY PREFERRED STOCK The Company has authorized 250,000,000 preferred shares with a par value of $0.0000001 per share. The Board of Directors are authorized to divide the authorized shares of Preferred Stock into one or more series, each of which shall be so designated as to distinguish the shares thereof from the shares of all other series and classes. There were no preferred shares issued and outstanding as of June 30, 2013 and December 31, 2012. COMMON STOCK The Company has authorized 300,000,000 common shares with a par value of $0.0000001 per share. Each common share entitles the holder to one vote, in person or proxy, on any matter on which action of the stockholders of the corporation is sought. Since July 5, 2011 (date of exploration state) to June 30, 2013, the Company has issued 125,000,000 common shares. There were 125,000,000 and 124,575,000 common shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively. During the period ended June 30, 2013, we issued the following amounts of common stock: · In January 2013, 25,000 shares of common stock were issued for advisory services valued at $6,250. This amount was recorded in professional fees. · On May 16, 2013, the Company entered into a Subscription Agreement with Evpatoria Holdings, Ltd., to issue 360,000 Units of the Company’s unregistered Securities at the aggregate price of $90,000 ($0.25 per Unit). Each Unit consists of one share of common stock of the Company and one common share purchase warrant subject to adjustment. One Warrant shall be non-transferable and shall entitle the holder thereof to purchase one share of common stock of the Company, as presently constituted, for a period of three (3) years commencing from the purchase date of May 16, 2013, at a price per Warrant Share of $1.25 per Warrant Share. Evpatoria Holdings had paid $28,400 of the $90,000 in February 2013 resulting in a stock payable. 10 WARRANTS As of June 30, 2013, the Company has issued 1,980,000 warrants that are vested and remain outstanding. The following is a breakdown of the warrants: Warrants Exercise price Date Issued Term 120,000 $1.25 July 2, 2011 3 years 100,000 $1.25 September 13, 2011 3 years 160,000 $1.25 November 11, 2011 3 years 240,000 $1.25 February 15, 2012 3 years 400,000 $1.25 May 18, 2012 3 years 300,000 $1,25 September 19, 2012 3 years 300,000 $1.25 December 3, 2012 3 years 360,000 $1.25 May 16, 2013 3 years The Company has no stock option plan or other potentially dilutive securities. NOTE 9. COMMITMENTS AND CONTINGENCIES WYOMING MINERAL PROPERTY On July 27, 2011, Powder River Coal Corp. entered into a Property Purchase Agreement with Powder River Coal Investments, Inc. (“PRCI”) Under the terms of the agreement the Company will pay PRCI an annual advance royalty of twenty thousand dollars ($20,000) per section ($60,000 total) as annual payment to keep the leases in full force and effect. This payment is subject to an annual increase based on inflation. Finally, the Company will provide a payment to PRCI equal to the State of Wyoming annual $2/acre lease payment (due annually on February 1 st ) at least 60 days before the amount is due. If PRCI makes the payment on behalf of the Company, double the amount is due back to PRCI within 30 days of notice or the lease is null and void. Notice must be served to the Company by PRCI. OFFICER AND DIRECTOR ARRANGEMENTS During 2012, the Company hired two Advisors for the Advisory Committee. The agreement provides for pro-rata payment of $1,000 per day for Advisory Board Meetings attendance. Additionally, each advisor is granted 20,000 restricted common shares in advance for each quarter served from the signing of this agreement and until terminated by either party. 40,000 shares issued in advance in prior quarter have been expensed to professional fees during the first quarter in the amount of $10,000. On February 29, 2012, the Company entered into an employment agreement with a new Chairman of the Board of Directors. The agreement automatically extends beyond the initial one-year term. The agreement provides for a monthly salary of $3,000 per month and 25,000 restricted common shares for each quarter served which are granted in arrears. Another 25,000 shares were issued in the amount of $6,250 for advisory services which were recorded in professional fees. NOTE 10. SUBSEQUENT EVENTS Management has evaluated subsequent events through the date the financial statements were issued. Management is not aware of any significant events that occurred subsequent to the balance sheet date that would have a material effect on the financial statements thereby requiring adjustment or disclosure. 11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. FORWARD-LOOKING STATEMENTS This Management's Discussion and Analysis of Financial Condition and Results of Operations (MD&A) contains forward-looking statements that involve known and unknown risks, significant uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed, or implied, by those forward-looking statements. You can identify forward-looking statements by the use of the words may, will, should, could, expects, plans, anticipates, believes, estimates, predicts, intends, potential, proposed, or continue or the negative of those terms. These statements are only predictions. In evaluating these statements, you should consider various factors, which may cause our actual results to differ materially from any forward-looking statements. Although we believe that the exceptions reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. RESULTS OF OPERATIONS Working Capital June 30, 2013 $ December 31, 2012 $ Current Assets 8,678 76,252 Current Liabilities 116,930 102,565 Working Capital Deficit (108,252) (26,313) Cash Flows June 30, 2013 $ June 30, 2012 $ Cash Flows used in Operating Activities (117,232) (120,062) Cash Flows from Financing Activities 90,000 160,000 Cash Flows from (used in) Investing Activities -0- -0- Net increase (decrease) in Cash During Period (27,232) 39,938 Results of Operations for the three and six months ended June 30, 2013 and 2012. Revenues The Company has not generated any revenues from July 5, 2011 (date of exploration stage) through the period ended June 30, 2013. Operating Expenses The Company’s operating expenses for three months ended June 30, 2013 and 2012 were $65,527 and $84,915, respectively. The Company’s operating expenses for six months ended June 30, 2013 and 2012 were $178,167 and $174,716, respectively. Operating expenses for the six months, ended June 30, 2013 increased approximately 2% from the same period in 2012. We anticipate incurring further increased expenses once we begin exploration activities and will require additional funding to support our working capital needs. Professional fees for the three months ended June 30, 2013 and 2012 were $15,764 and $53,495, respectively. Professional fees for the six months ended June 30, 2013 and 2012 were $67,948 and $95,844, respectively. Professional fees for the six months ended June 30, 2013 decreased approximately 29% from the same period in 2012. The drop was primarily from lower legal fees in the current period. Fees are associated with filing the appropriate forms with the Securities and Exchange Commission. We anticipate that these fees, as incurred in the period ended June 30, 2013, will remain constant in future periods. 12 Rents for the three months ended June 30, 2013 and 2012 were $1,350. Rents for the six months ended June 30, 2013 and 2012 were $2,700 and $3,203, respectively Royalty expense is recognized per the agreement. Currently we are committed for $60,000 payments, based on our land lease agreement. Net loss for the three months ended June 30, 2013 and 2012 was $65,441 and $84,915, respectively. Net loss for the six months ended June 30, 2013 and 2012 was $178,189 and $174,176, respectively. The increase was primarily attributable to an increase in officer compensation and consulting fees appropriate for being a public company. Financial Condition Total assets . Total assets at June 30, 2013, and December 31, 2012, were $68,678 and $136,252, respectively. The decrease is due to normal operating expenses but with minimal cash funds. Total assets consist of cash, prepaid expenses and mineral properties. Total liabilities . Total liabilities at June 30, 2013, and December 31, 2012, were $116,930 and $102,565, respectively. The increase was primarily attributable to an increase in operating expenses with minimal cash funds. Liquidity and Capital Resources The accompanying financial statements have been prepared assuming that the Company will continue as a going concern which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business. The Company has a net loss from operations for the six months ended June 30, 2013, and 2012, of $178,167 and $174,716, respectively. Because of the absence of positive cash flows from operations, the Company will require additional funding for continuing the development and marketing of products. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. We arepresently notable to meet our obligations as they come due. At June 30, 2013, we had working capital deficit of $108,252. Our working capital deficit was due to the results of purchases of mineral properties and the lack of current assets due to limited cash on hand and the use the expensing of most of our prepaid expenses during the current period. Net cash used in operating activities for the six months ended June 30, 2013, and 2012, was $117,232 and $120,062, respectively. Net cash used in investing activities for the six months ended June 30, 2013, and 2012, was $0 and $0, respectively. The sum of cash provided by financing activities is due to the Company’s sales of $90,000 in Common Stock during the six months ended June 30, 2013, as compared to $160,000 in sales of the Company’s Common Stock during the six months ended June 30, 2012. Cash Flow from Operating Activities During the period ended June 30, 2013, the Company used $117,232 of cash for operating activities compared to the use of $120,062 of cash for operating activities during the period ended June 30, 2012. The cash used for operating activities was consistent to what was used in the previous period. Cash Flow from Financing Activities During the period ended June 30, 2013, the Company had $90,000 of cash from financing activities compared to proceeds of $160,000 for the period ended June 30, 2012. We have no known demands or commitments and are not aware of any events or uncertainties as of June 30, 2013 that will result in or that are reasonably likely to materially increase or decrease our current liquidity. 13 Capital Resources. We had no material commitments for capital expenditures as of June 30, 2013 and December 31, 2012. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Going Concern We have not attained profitable operations and are dependent upon obtaining financing to pursue any extensive acquisitions and activities. For these reasons, our auditors stated in their report on our audited financial statements that they have substantial doubt that we will be able to continue as a going concern without further financing. Future Financings We will continue to rely on equity sales of our common shares in order to continue to fund our business operations. Issuances of additional shares will result in dilution to existing stockholders. There is no assurance that we will achieve any additional sales of the equity securities or arrange for debt or other financing to fund our operations and other activities. Critical Accounting Policies We prepare our financial statements in conformity with GAAP, which requires management to make certain estimates and apply judgments. We base our estimates and judgments on historical experience, current trends and other factors that management believes to be important at the time the condensed financial statements are prepared. Due to the need to make estimates about the effect of matters that are inherently uncertain, materially different amounts could be reported under different conditions or using different assumptions. On a regular basis, we review our critical accounting policies and how they are applied in the preparation of our condensed financial statements. While we believe that the historical experience, current trends and other factors considered support the preparation of our financial statements in conformity with GAAP, actual results could differ from our estimates and such differences could be material. For a full description of our critical accounting policies, please refer to Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our 2012 Annual Report on Form 10-K. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures are controls and procedures that are designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by our company in the reports that it files or submits under the Exchange Act is accumulated and communicated to our management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure.Our management carried out an evaluation under the supervision and with the participation of our Principal Executive Officer and Principal Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Rules13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 ("Exchange Act"). Based upon that evaluation, our Principal Executive Officer and Principal Financial Officer have concluded that our disclosure controls and procedures were not effective as of June 30, 2013, due to the material weaknesses resulting from the Board of Directors not currently having any independent members and no director qualifies as an audit committee financial expert as defined in Item 407(d)(5)(ii) of Regulation S-K, and controls were not designed and in place to ensure that all disclosures required were originally addressed in our financial statements. Material weaknesses noted were: lack of a functioning audit committee; lack of a majority of outside directors on board of directors, resulting in ineffective oversight in the establishment and monitoring of required internal controls and procedures; and, management is dominated by a single individual/small group without adequate compensating controls. 14 Please refer to our Annual Report on Form 10-K as filed with the SEC on April 11, 2013, for a complete discussion relating to the foregoing evaluation of Disclosures and Procedures. Changes in Internal Control over Financial Reporting Our management has also evaluated our internal control over financial reporting, and there have been no significant changes in our internal controls or in other factors that could significantly affect those controls subsequent to the date of our last evaluation. The Company is not required by current SEC rules to include, and does not include, an auditor's attestation report. The Company's registered public accounting firm has not attested to Management's reports on the Company's internal control over financial reporting. PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS We know of no material, existing or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which our director, officer or any affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. ITEM 1A. RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 1. Quarterly Issuances: On May 16, 2013, the Company entered into a Subscription Agreement to issue 360,000 Units of the Company’s unregistered Securities at the aggregate price of $90,000 ($0.25 per Unit). Each Unit consists of one share of common stock of the Company and one common share purchase warrant subject to adjustment. One Warrant shall be non-transferable and shall entitle the holder thereof to purchase one share of common stock of the Company, as presently constituted, for a period of three (3) years commencing from the purchase date of May 16, 2013, at a price per Warrant Share of $1.25 per Warrant Share. 2. Subsequent Issuances: Subsequent to the quarter, we did not issue any unregistered securities other than as previously disclosed. 15 ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Exhibit Number Description of Exhibit Filing 3.01 Articles of Incorporation Filed with the SEC on August 18, 2010 as part of our Registration Statement on Form S-1. 3.01(a) Amendment to Articles of Incorporation Filed with the SEC on October 31, 2011 as part of our Current Report on Form 8-K/A 3.02 Bylaws Filed with the SEC on June 11, 2010 as part of our Registration Statement on Form S-1. 10.01 Demand Note by and between the Company and Brian Kistler, dated October 9, 2009 Filed with the SEC on August 18, 2010 as part of our Registration Statement on Form S-1. 10.02 Sales Representative Agreement by and between the Company and Freedom Formulations, LLC, dated October 9, 2009 Filed with the SEC on August 18, 2010 as part of our Registration of Securities on Form S-1. 10.03 Property Purchase Agreement by and between the Company and Titan Holding Group, Inc. dated July 27, 2011 Filed with the SEC on August 1, 2011 as part of our Current Report on Form 8-K. 10.04 Employment Agreement by and between the Company and Andrew Grant, dated October 11, 2011 Filed with the SEC on April 11, 2013, as part of our Annual Report on Form 10-K. 10.05 Employment Agreement by and between the Company and James Beaumont, dated February 29, 2012 Filed with the SEC on April 11, 2013, as part of our Annual Report on Form 10-K. 10.06 Private Placement Agreement Filed with the SEC on December 20, 2012 as part of our Current Report on Form 8-K. 10.07 Private Placement Agreement Filed with the SEC on May 17, 2013 as part of our Current Report on Form 8-K. 14.01 Code of Ethics Filed with the SEC on August 18, 2010 as part of our Registration Securities on Form S-1. 16.01 Representative Letter from Peter Messineo, CPA Filed with the SEC on February 19, 2013 as part of our Current Report on Form 8-K. 16.02 Letter from DKM Certified Public Accountants, dated April 29, 2013. Filed with the SEC on April 30, 2013, as part of our Current Report on Form 8-K. 31.01 Certification of Principal Executive Officer Pursuant to Rule 13a-14 Filed herewith. 31.02 Certification of Principal Financial Officer Pursuant to Rule 13a-14 Filed herewith. 32.01 CEO and CFO Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Filed herewith. 101.INS* XBRL Instance Document Filed herewith. 101.SCH* XBRL Taxonomy Extension Schema Document Filed herewith. 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document Filed herewith. 101.LAB* XBRL Taxonomy Extension Labels Linkbase Document Filed herewith. 101.PRE* XBRL Taxonomy Extension Presentation Linkbase Document Filed herewith. 101.DEF* XBRL Taxonomy Extension Definition Linkbase Document Filed herewith. 16 *Pursuant to Regulation S-T, this interactive data file is deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, and otherwise is not subject to liability under these sections. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. POWDER RIVER COAL CORP. Dated: August 13, 2013 /s/ Andrew Grant ANDREW GRANT Its: President, Chief Executive Officer, Chief Financial Officer, and Treasurer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the Company and in the capacities and on the dates indicated. Dated: August 13, 2013 /s/ Andrew Grant By: ANDREW GRANT Its: Director Dated: August 13, 2013 /s/ James R. Beaumont By: JAMES R. BEAUMONT Its: Director
